DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT

                                     D.T., a Child,
                                      Appellant,

                                           v.

                              STATE OF FLORIDA,
                                   Appellee.

                                    No. 4D15-3130

                                [February 3, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos S. Rebollo, Judge; L.T. Case No. 15000868DLA.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

     No brief filed for appellee.

PER CURIAM.

   In this Anders1 appeal, we affirm the finding of guilt, the withholding of
adjudication of delinquency, and the placement of the child on probation,
but remand for the trial court to correct the delinquency disposition order
to reflect all of the required information (the maximum penalty and
whether the child spent any time in secure detention before disposition).
See Fla. R. Juv. P. 8.115(d); A.M.R. v. State, 134 So. 3d 502, 503 (Fla. 4th
DCA 2014); D.B. v. State, 114 So. 3d 1121, 1121–22 (Fla. 2d DCA 2013).

     Affirmed.

TAYLOR, MAY and KLINGENSMITH, JJ., concur.

                                *          *          *

     Not final until disposition of timely filed motion for rehearing.



1   Anders v. California, 386 U.S. 738 (1967).